OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS
                          AUSTIN




Honorable John D. Reed, Commt88ioner
Bureau of Labor Statirtiao
Austin, Tom8

Dear sirr




vhioh reada a8 fol




                               lea8ion of our kgi8la-
                          een amended 80 a8 to provide
                         a%XU the prOVi8iOM  Of the
                         t becaam effeotive February
                         for a month or two prier to
                      to of the reeentl~ enacted naend-
                      ring exhibition8 were h8ld
     tall-0 out the State that would be liable for
             grorr rMeipt8 tax. Pending pa88age ei
     the 3“55”
     thi8 amendment, quite a bit OS publioity VM
     given to rme, and 80me oi' the orgeniaation8
Ronorable John D. Reed, page 2



    evidently underrtood that the law had already
    been amended; therefore, no IAx return ua8 filed,

          “In order to be clear on thlr matter, will
    you give me an opinion a8 to vhether or not there
    tam8 are 8tlll due the State for the erhlbltlons
    held ~ior to the effeotive date of the amend-
    luent.

          The tax to vhlah you refer 18 provided for by Chap-
ter 241, Aotr of the 43rd Leglalatwe, Regular Se88lon, a8
amended by Chapter 21, Aat8 of the 43rd bgi8latUr0, Seoond
Called &~88ion, vhlah 18 codified a8 Artlole 614-6, Vernon’s
Annotated Penal cede, pnd read8 a8 fOllOW8:

           “Each individual, firm, dub, oopartnerrbip,
     a88oclatfon, aompany or corporation vhioh oonduotr
     any firtio uombat, boxing, 8parring or wrertling
     match, conteet or exblbltion vhereln the aontew
     tantr or partlcipakt* reoeive a meney remunqr8-
     tlon, pume, or prlre equivalent for their per-
     for&me or 8ervlaer in 8&me, and/or where an ad-
     ti88lOn fee 18 charged mrePdQeived, 8hall fUrni8h
     to the Cm88iOlur     Of Labor 8tati8tiO8 et Austin,
     Texas, oithin forty-eight (48) hour8 after the
     ternUiat.lon of 8Uoh matoh, oontert or exhibition,
     a duly verified report thereof 8houing the number
     of tieket8 8Old, the VkWlOU8 prim8 reoelved
     therefor, and the amount. of groe8 reoelptr for
     the total number of tloket$ 8old therefer, 8nd
     at the 8ame time &all attaah to the Comml88lon-
     or Of abOr'8 report legal tender or BLSkO proper
     form of money order or exohange payable to the
     State Trea8urer In the amouat of tax for three
     *r oentum (3s) of the total po88 reaelptr from
     the rale of ticket8 of admir8ion to 8uoh oontelt,
     vhlch tax 8hall be Ieporlted to the oredit of the
      ‘Boxing and Wrertling Enforoement Fund.’ Ro
     other fee or tax either eneral or local, than
     a8 herein provided, rhal f be rrre88ed again8t or
     levled upon any ruoh metoh, Oonte8t or exhibl-
     tlon, aonteetant, or manager, or promoter there-
     of.*
Bonerable John D. Reed, page 3



          You have attaahed to your letter a copy of House Bill
lo. 58, enaoted at the aurrent 8e88lon of the kgl8&ture,
which amend8 the above mentioned aotr of the 43rd bgl8lature
to provide, among other thingr, for the following eremptlon8:

          "(b)   MOmof the provlrlon8 of thir Aat
     8hall be applloable to 8nd enforoed agalnrt:

          "t(l) All nonprofit amateur athletlo a880-
     olatlonr  ohartered under the lav8 0s the gtate 0s
     'Eexa8 inoluding their affiliated memberrhlp olubr
     throughout the State for the promotion of a88teur
     athletlar.
          “(2)   Any oontert8 or exhibltiom   between
     8tudentr Of 8uOh in8titUtiOll8 vhloh are OOndUGt-
     ed by any college, rohool or unlverrltj a8 p8rt
     0s the inrtltution'r athletlo program.

           “(3)   Oo nter ot8
                            r lxhibltion8 between 8iem-
     berr of ruoh unlti vhlah are oondnated by any
     troop, battery, oompany or unit8 0s the Texar
     Eatlonal Ward or fex88 Defen8e hard.     Provided,
     none 0s the partloipant8 in ruoh oonte8tr or ex-
     hlbitlenr reoeive a money remuneration or purre
     or prlre equivalent for their performanae or 8er-
     doer    therein.’
Said Eou8e Blll Ao. 58 crontalnrr no provldon raving the State'8
oau8e of aotion for taxer vhioh beoam8 due before th8 effeo-
tire date of the exemptlonr, and, wuler our view of the lar,
no 8UOh provi8lon'fr needed.

          8OOtiQn 55 Of &tiOh   III, Of the cOn8titUtiOn   Of
Texa8, a8 adopted Ilovember8, 1932, provldebrr

          "The Leglrlature ahall have no power to re-
     leare or extinguish, or to autheri%e the relea8-
     ing or extingulWng,     In whole or in part, the
     indebtedne88, liability   or obligation Of any oor-
     poration or Individual, to thir State or to any
     county or defined rubdlvlrlon thereof, or other
     munlalpal oorporatlon   therein, lxwpt delinquent
     taxer whioh have been due for a period 0s at
     lea8t   ten year8."
Honorable John D. Reed, page 4



          In the oare 0s Btate v. Pioneer Oil & Refining Oom-
P-Y, 292  8.  W. 869, the Supreme Court of Texa8 held that the
repeal 0s a  taxing 8tatute could net operate to defeat the
atate' olalm for tax88 vhloh beoame due under the repealed
ltatute prior to the effeot1ve date 0s the repeal, baring it8
deoI8Ion on the oon8tItutiOnal provirion denying to the bg-
irlature power to relea8e or extinguirh any lndebtednerr,
liability or obligation to the Mate.    The SollovIng quota-
tionr from th8 opinion 0s the oourt In that oare are appll-
cable to the que8tIon here prelentedr

          ‘Ye do not rtop to oon8lder vhether a
     delinquent tax 18 an *Indebtednerl' or tobllga-
     tlon,' vlthln the meaning of the language quot-
     ed, for that It 18 a ~1IabllIty~ oannot be
     doubted.  OllIver v. City of Hourton, 93 Tex.
     206, 91 8. Y. 940 9431 City or Henrietta v.
     Rurtll, 87 Tex. 14, 26 2). U. 619.

             9s th8 8tatute    fir8t mentioned oompetently
    levied a tax, that tax became due and llabll-
    lty therefor matured, an Way25, 1923, In re8-
    peot to the 'fir8t report and payment.' ihi
    made plain by the term8 of the sot SixIng that
    qlate for *report and payment,' and providing
    penaltie8, eto., r0P default. There 18 in the
    opinion of the Court of Civil Appealr a state-
    ment or Implloatlon to the lffeot that the OUIAU
    vere lnahoate beoauee the report8 had not been
    made; but, In our opinion, no 8uOh lff8Ot oan be
    given the taxpayer8 dellnquenoy, for thnt vould
    mean the citizen vho obeyed the lav vould be di8-
    favorably     olroum8tanoed a8 oompared vlth the
    oltlren vho dI8obeyed. . , . The general rule,
    'that vhen a right depend8 solely upon a 8tatute
    vhioh 18 repealed,      the right oea8e8 to exI8t,'
    mu8t be taken with it8 ovn 1ImItatlen.         In the
    prerent oa8e the right 18 not inchoate, for nothing
    remained to be done to mature the tax; and it
    doe8 not tiespend 8olelyc     upon a ‘statute vhloh 18
    repealed,* for, having once becare a lIabll1ty,
    it8 lrrevooable      nature find8 8eurOe In the oen-
    8titUtiOilill   prOV181Qn."
,Ronorable John D. Reed, page 5



          It 18 therefore our opinion that, nOtVith8tandlng
the prewnt l xeuption from taxation 0s a6rtain ola88er 0s
boxing and'vreltling exhlbltloru, the taxer for the oonduat
of 8uoh exhibit%onr which became due to the State prior to
the effective date 0s the exemption8 ue~8till due.

                                         Iwrr   very truly

                                   ATTORIIST QEBIRAL   OF   TRXAs




                                                   U. 8. Allen
NRArdb                                               A88i8tMt